STEWART, Associate Chief Justice,
concurring:
I concur in the majority opinion and write only to respond briefly to Chief Justice Zimmerman’s concurring opinion.
In his separate opinion he would hold that because of “empirical data,” “it is logically impossible to continue to sustain the traditional rule” of law governing the liability of one who leaves keys in the ignition of a ear which is stolen and subsequently involved in an accident. The empirical data referred to is a study indicating that “in approximately twenty-five percent of all vehicle thefts, the ignition key was left in the vehicle” and that “the accident rate for stolen vehicles is at least forty-seven times the accident rate for the general public.” These statistics do not, in my view, undermine the traditional general rule of tort law that one who leaves a key in the ignition of a car cannot be held hable for damage caused a third party by a thief who steals the car.
*1258Use of empirical data by way of judicial notice of “legislative facts” in formulating a rule of law can seriously undermine the integrity of the law when done on the basis of a less than thorough exploration and examination of the facts and the source and meaning of the facts. Seizing on an empirical study or two is not likely to provide a solid foundation on which a rule of law may be formulated.
To the extent that rules of law are supposed to reflect human experience and expectations, they may, of course, be shaped by empirical data that accurately describe the realities of human experience and expectations. But here the conclusions that Chief Justice Zimmerman draws from the studies referred to in the briefs are highly tenuous because they simply fail to deal with the variety of circumstances with which the law must be concerned. In my view, the data he refers to are not adequate to determine the duty of care a reasonable person should be held to by the law. The existence of a duty of reasonable care depends in part on the extent to which a reasonable person can foresee that his acts may create a significant likelihood of causing harm to others. Ordinarily, a remote possibility of causing harm to others is not enough to establish a duty of due care.
Clearly, there is a vast difference between the possibility of theft when keys are left in the ignition of a car located in an exclusive neighborhood and when the keys are left in the ignition of a car located in a run-down downtown area frequented by groups of persons known to have a higher propensity for stealing cars than the population as a whole. Likewise, briéfly leaving keys in the ignition of a car in a remote rural area where other persons almost never appear is entirely different from leaving a car in an area near a high school where truant teenagers are known to go joy riding in stolen automobiles. In short, the statistics cited by the Chief Justice lump all different types of situations together. If the law is to reflect the kinds of reasonable assumptions that people make about the consequences of their actions, the law cannot formulate a rule of law on generalized empirical data that do not make the kinds of distinctions the law must make. The point is that the statistics cited by the Chief Justice do not differentiate the various kinds of circumstances about which the law must make reasonable judgments as to the likelihood of harm. Both of the studies he relies on, even if valid statistical conclusions, have little value in formulating a general rule of law with respect to the duty the law ought to impose on a person who leaves keys in the ignition of a car.
The factual allegations in the instant case, if proved, are sufficient to show that a reasonable person exercising due care could foresee a substantial likelihood of theft of an automobile and the possibility of harm to a third person. Plaintiffs’ allegations are that defendant customarily left keys in the ignitions of its automobiles in areas open to the public, that there were frequent prior thefts as a result of that practice, and that those thefts could foreseeably lead to the injury of another. Of course, a jury will have to sort this all out.
The Chief Justice’s concern that the position of the majority will lead to a “nightmare for counsel, trial courts, and appellate courts” is, in my view, unwarranted. Adopting his position would, I believe, create the real nightmare because every case in which someone was injured by one driving a stolen vehicle in which the ignition keys had been left would go to trial. In many such cases, juries would simply find, after all the time and effort put into preparing and trying the case, that there was no proximate cause because the injury was unforeseeable.
Under the law stated in the majority opinion, there must be a reasonable foreseeability of injury before the defendant could be forced to trial. Whether there is such a “reasonable foreseeability” depends not on a trial judge’s “intuition,” as Chief Justice Zimmerman suggests, but rather on the common experience of the community in similar circumstances. It is a reasonable burden to require a plaintiff to show special circumstances — i.e., a factual foundation to establish that in the particular circumstances it was reasonably foreseeable, not just a possibility, that harm would result from a defendant’s leaving keys in the ignition. Such a require*1259ment demands more than wholly unsubstantial allegations of fact. Utah R.Civ.P. 11. If some unmeritorious case does make it past the pleading stage, a motion for summary judgment should be sufficient to pierce the pleadings and decide whether the case warrants a trial.